DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Remarks 

Receipt of Applicant’s Amendment file on 07/25/2022 is acknowledged. The amendment includes claims 1-3, 8-10 and 15-17 are amended. 
During further searches and reconsideration, 35 U.S.C. 103 is withdrawn and will be allowable pending overcoming 35 U.S.C. 101 and the double patenting rejections.
Response to Arguments
Applicant’s amendments to the claims have not overcome 101 and double patenting rejections previously set forth in the Non-Final Office Action mailed 04/26/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	
	
	

Claims 1-20 are directed to non-statutory subject matter because it does not fall within four category of patentable subject matter recited in 35 U.S.C 101 (Process, machine manufacture or composition of matter).
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B). Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.

Analysis
Claims 1 recite a system to implement a method of providing answers to the questions. Claims 8 recite of providing answers to the questions . Claim 15 is recite a computer program product comprising a computer readable storage medium including instructions that are executable by a computing device to implement the method. The claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: process, machine, manufacture, or composition of matter. Therefore, the claims are directed to a process and a machine which fall within the four statutory categories of invention (Step 1-Yes).

STEP 2A, PRONG l:
Under step 2A, prong 1, of the 2019 Guidance, we first look to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes). MPEP § 2106.04(a). 
Limitation recites:
Generating a third logical expression …”
: and generating answers…”
“a probabilistic component that assigns respective confidence values to the answers, wherein a confidence value for an answer is based on a quantity of sources in the domain that have a same set of equations for determining the answer”.
For limitation (a) and (b), under its broadest reasonable interpretation, the limitation covers performance of the limitation in mind that “can be performed in the human mind, or by a human using a pen and paper”). For example, combining the logical expression of question and knowledge of mathematical formula expression based on the user knowledge, then provided responses/answers as mental judgment. 
Similarly, limitation (c), the limitation covers performance that can be performed in the human mind, or by a human using a pen and paper. It encompass a mental process as an evaluation or judgment of the confidence of the given answer being correct – one can mentally provide a confidence or certainty value along with mentally generated answers to a question/query/prompt.
Accordingly, limitation (a), (b) and ( c) recites a patent-ineligible abstract idea.

STEP 2A, PRONG 2:
The additional limitation “a memory that stores computer executable components; a processor, ..; probabilistic component…”, These limitations describe generic computer components, akin to adding the word "apply it" in connection with the abstract idea. At step 2B that same conclusion for these elements is carried over and this does not  provide significantly more.
Independent claim 8 and 15 are being rejected for similar reason of the rejection of claim 1. The claims recite “a computer-implemented method…; generating, by a system operatively coupled to a processor;…generating, by the system…” (claim 8), “a computer readable medium …” (claim 15). These limitations describe generic computer components, akin to adding the word "apply it" in connection with the abstract idea. Nothing in the claims integrates the judicial exception into a practical application. At step 2B that same conclusion for these elements is carried over and this does not  provide significantly more.
Viewed as a whole, the additional claim elements do not provide meaningful limitations sufficient to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to “significantly more” than the abstract idea itself. Therefore, the additional elements, considered individually and as part of the claim as a whole, do not add significantly more than the abstract idea itself. In view of MPEP 2106 and the current guidelines for subject matter eligibility, claims 1, 8 and 15 are ineligible under 35 USC 101.
Claims 2-7, 9-14 and 15-20 are dependent on their respective parent claims 1, 8 and 15, thus, include all the limitations of these claims; these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, thus the claims are direct to abstract idea. 
Claims 2-7, 9-14 and 15-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
claims 1-20 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Double Patenting



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,030,226. The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 11,030,226 and is covered by the U.S. Patent No. 11,030,226 and the application are claiming common subject matter, as follows: 
U.S. Patent No. 11,030,226
Instant Application
1. A system, comprising: a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes computer executable components stored in the memory, wherein the computer executable components comprise: 

an analysis component that: transforms a natural language query into a first logical representation, wherein the natural language query involves one or more mathematical computations, determines a context of the natural language query based upon data collected related to an activity of a user associated with the natural language query, selects a domain from a plurality of domains based upon the context, and translates extrinsic knowledge associated with the domain into a second logical representation relevant to the natural language query; a merging component that merges the first logical representation and the second logical representation into a third logical representation (corresponds to limitation A); 

and an answering component that generates answers for the natural language query based on processing of the third logical representation, wherein the answers comprise respective confidence values for the answers, and a confidence value for an answer is based on a quantity of sources in the domain that have a same set of equations for determining the answer (corresponds to limitation B).



2. The system of claim 1, further comprising an explanation component that generates explanations for the answers (corresponds to claim 4).
A system, comprising: a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 

(A) a merging component that generates a third logical representation by combining a first logical representation of a natural language query and a second logical representation of extrinsic knowledge associated with a domain, wherein the natural language query involves one or more mathematical computations; 











(B) and an answering component that generates answers for the natural language query based on processing of the third logical representation; a probabilistic component that assigns respective confidence values to the
answers, wherein a confidence value for an answer is based on a quantity of sources in
the domain that have a same set of equations for determining the answer.


4. The system of claim 1, further comprising an explanation component that generates respective explanations for the answers.
3. The system of claim 2, further comprising a probabilistic component that assigns the respective confidence values to the answers.
2. The system of claim 1, wherein the confidence value indicates a higher confidence as the quality of sources that have the same set of equations for determining the answer increases.
4. The system of claim 3, wherein the probabilistic component also ranks the answers and corresponding explanations that are most probable based on the respective confidence values for the answers.
3. The system of claim 1, wherein the probabilistic component ranks the answers based on the respective confidence values for the answers.
5. The system of claim 4, further comprising a machine learning component that generates and trains models with the answers and the explanations based on user feedback to provide answers with higher respective confidence values.
5. The system of claim 4, further comprising a machine learning component that trains a model with the answers and the respective explanations based on user feedback.
6. The system of claim 1, wherein the answers are questions.
6. The system of claim 1, wherein the answers comprise at least one question.
7. The system of claim 1, wherein the extrinsic knowledge is knowledge compiled from or more sources of the domain relevant to the natural language query.
7. The system of claim 1, wherein the extrinsic knowledge is based on a user context associated with the natural language query.


8. The method of claim 1, wherein the use of the group of one or more tags of the corresponding data record to update the data structure tracking coexistence implications of tags includes:








determining whether a tag of the group of one or more tags is new;

responsive to the determination that the tag is new, storing the tag and associated implications as an added entry in the data structure;

determining whether another entry in the data structure is consistent with the
added entry; and

responsive to the determination that the other entry is inconsistent with the added
entry, correcting the inconsistent entry in the data structure. 

8. The method of claim 1, further comprising:
updating a data structure tracking the coexistence implications of tags that have been
observed together in the groups of one or more tags of the plurality of data records based on the one or more implications.

9. The method of claim 8, wherein the tracking the coexistence implications of tags
that have been observed together in the groups of one or more tags of the data records comprises:

determining whether a tag of the group of one or more tags is new;

responsive to the determination that the tag is new, storing the tag and associated
implications as an added entry in the data structure;

determining whether another entry in the data structure is consistent with the added entry;
and

responsive to the determination that the other entry is inconsistent with the added entry,
correcting the inconsistent entry in the data structure.
9. The method of claim 1, further comprising using the data structure to reduce a storage size of a stored version of at least one of the received data records.
10. The method of claim 8, further comprising:
using the data structure to reduce a storage size of a stored version of at least one of the
received data records.
11. The method of claim 1, wherein the data structure is stored in a non-volatile memory.
11. The method of claim 8, wherein the data structure is stored in a non-volatile memory.


As per claims 8-14, these claims are rejected on the ground of nonstatutory double patenting in corresponding to the claims 8-14 of 11,030,226 in similar comparison and are similarly rejected.
As per claims 16-20, these claims are rejected on the ground of nonstatutory double patenting in corresponding to the claims 16-20 of 11,030,226 in similar comparison and are similarly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168     

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168